United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3128
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Richard Durnal,                         *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: July 1, 2005
                                Filed: July 7, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Richard Durnal (Durnal) appeals the judgment the district court1 entered after
he pled guilty to conspiring to manufacture and distribute more than 500 grams of a
methamphetamine mixture, in violation of 21 U.S.C. § 846. His counsel has moved
to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing the court erred in enhancing Durnal’s sentence based on the uncharged fact
he possessed a weapon in connection with the drug conspiracy. Durnal has filed a pro


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
se supplemental brief arguing his attorney coerced him into pleading guilty and did
not properly defend him; and he seeks appointment of new counsel.


       Counsel’s argument fails. The firearm enhancement was based solely on facts
to which Durnal stipulated, resulting in no Sixth Amendment violation. The district
court applied the Guidelines as advisory, rather than as mandatory, and the record
reflects the district court considered the factors of 18 U.S.C. § 3553(a). We conclude
the sentence was not unreasonable. See United States v. Booker, 125 S. Ct. 738, 756,
764-67 (2005).

       The pro se arguments also fail. During thorough questioning at the change-of-
plea hearing, Durnal admitted the factual basis for his offense and affirmed he was
pleading guilty voluntarily. See United States v. Martinez-Cruz, 186 F.3d 1102, 1104
(8th Cir. 1999) (to be constitutionally valid, guilty plea must be knowing, voluntary,
and intelligent; because guilty plea constitutes waiver of various constitutional rights,
it must be made with sufficient awareness of relevant circumstances and likely
consequences); Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997)
(defendant’s representations during plea-taking carry strong presumption of verity).
Any ineffective-assistance claim should be deferred to proceedings under 28 U.S.C.
§ 2255 in which an appropriate record may be developed. See United States v.
Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, we deny Durnal’s motion for appointment of new counsel, and
we affirm the judgment.
                       ______________________________




                                          -2-